

Exhibit 10(b)1


SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION


ALABAMA POWER COMPANY


Only non-employee directors are compensated for service on the Board of
Directors (the "Board") of Alabama Power Company (the "Company").  The pay
components are as follows:
 
 

  ●  Annual Cash Retainer Fee: $45,000 for directors serving as Chair of a Board
committee, and $40,000 for other directors (paid quarterly).   ●  Annual Stock
Retainer Fee: $30,000 per year payable in common stock of The Southern Company
(paid quarterly)   ●  Meeting Fees: $1,800 for each Board meeting attended
beginning with the 6th meeting and $1,200 for each committee meeting attended.

 
 
At the election of the director, all or a portion of the cash retainer may be
payable in common stock of The Southern Company, and all or a portion of total
cash compensation may be deferred under the Deferred Compensation Plan and all
of the stock retainer may be deferred under the Deferred Compensation Plan until
membership on the Board is terminated.  There is no pension plan for
non-employee directors.

